Wells, J.
It was not competent for the plaintiff to introduce evidence of his own reputation for sobriety, or his character and habits in that respect, for the purpose of proving that he was not drunk at the time he alleged that an assault was made upon him. Heland v. Lowell, 3 Allen, 407, and cases cited.
The inquiries put to him in cross-examination, in regard to his having been intoxicated at other times, being of matters immaterial to the issue, his answers would not have been open to contradiction. If they tended to show that he had been so intoxicated, proof of his general reputation, or of his character and habits, would not have removed the imputation which resulted from his own testimony on the stand. The mere suggestion oi drunkenness at other times, implied by the course of the cross-examination of the plaintiff, did not open the matter to him lur *511the introduction of testimony not otherwise competent. The evidence being incompetent and calculated to influence the.minds of the jury improperly upon the real question before them, we cannot regard it' as immaterial. Underwood v. Brown, 106 Mass. 298. Exceptions sustained.